DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It was found that a header of the previous office action had incorrect claim numbering and missing a claim.  Attorney requested the examiner to input the claim number.  Therefore, a new action is made to correct numbering and the missing limitation.
Claims 2 – 28 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/02/2021 and 10/15/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. Based on these considerations, the following notations are made.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim objection(s) 

Claim 13 (line 3) is objected to because of the following informalities: The limitation “dose” should be changed to  “does”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (U.S PreGrant Publication No. 2015/0356380 A1, hereinafter ‘Nakata’).

With respect to claim 2, Nakata teaches an image forming apparatus (i.e., a printer 20, Fig. 3) comprising: one or more sheet storage units configured to store sheets (Since Nakata teaches that said printer 20 can prints between two pieces (types) of information of plain paper and recycled paper as selectable paper types, there must be inherent paper storage means to store papers according to the instant limitation in order that the invention may be practiced as taught, ¶0069 - ¶0074 & ¶0081); a controller including a processor (i.e., a printer controller 26 including at least a processor 24, Fig. 3, ¶0059), the controller configured to: transmit, to an information processing apparatus, sheet type values, one of which designates an arbitrary sheet type and others of which respectively designate specific sheet types (e.g., transmit, to a PC, extended file, information and other capabilities, one of which selects a paper storage means and other settings, claim 1, ¶0010); receive print data including one of the sheet type values from the information processing apparatus that has received the sheet type values (e.g., obtaining print data including the other settings based on the extended file, ¶0047 - ¶0049, Fig. 4); and select one sheet storage unit to be used for printing from the one or more sheet storage units based on the one of sheet type values included in the received print data (e.g., a paper storage means can be selected between at least plain paper or recycled paper based on the extended file, ¶0070, ¶0118 - ¶0120, Fig. 13).  

With respect to claim 3, Nakata teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: receive a request from the information processing apparatus, and wherein the transmission is performed in response to the received request (e.g., a request such issuing an instruction is made to cause back a response transmission, ¶0088 - ¶0090, Fig. 9).

With respect to claim 4, Nakata teaches the image forming apparatus according to claim 3, wherein the request is for obtaining the sheet type values supported by the image forming apparatus (e.g., where issuing a printer information acquisition instruction can be considered as a request, ¶0102, Fig. 9 S211).

With respect to claim 5, Nakata teaches the image forming apparatus according to claim 2, wherein the one of sheet type values designating the arbitrary sheet type is Auto (e.g. according to Figs. 5A – 5C, the extended file includes attributes/values that are set to “automatically” display the paper type(s) in a UI screen, ¶0071 - ¶0072 & ¶0075).

With respect to claim 6, Nakata teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: select, in a case that the image forming apparatus receives the print data including one of the others, a sheet storage unit corresponding to the one of the others (e.g., select, when the printer obtains the print data including customized settings, a storage means corresponding to the customized setting, Fig. 5C & Fig. 7).  

With respect to claim 7, Nakata teaches the image forming apparatus according to claim 2, wherein the transmitted sheet type values are to be used for displaying a print setting screen by the information processing apparatus (e.g., value/attributes are displayed as a screen by the PC, ¶0071, ¶0075).  

With respect to claim 8, Nakata teaches the image forming apparatus according to claim 7, wherein the one of the sheet type values included in the received print data is a sheet type value that has been selected via the displayed print setting screen (e.g. prior transmitting and printing the obtained print data, a storage means (or paper type) has been selected via a user interface (UI) screen, ¶0071, ¶0075).

With respect to claim 9, Nakata teaches the image forming apparatus according to claim 2 further comprising: an image forming unit configured to form an image on a sheet fed from the selected one sheet storage unit (i.e., printing unit 209, Fig. 2).  

With respect to claim 10, Nakata teaches the image forming apparatus according to claim 2, wherein the transmission is performed according to a predetermined protocol (e.g., transmission is performed using TCP/UDP/IP, ¶0053).  

With respect to claim 11, Nakata teaches the image forming apparatus according to claim 10, wherein the predetermined protocol is Internet Printing Protocol (e.g., refer to claim 10).  

With respect to claim 12, Nakata teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: perform the selection of the one sheet storage unit that has stored sheets based on the received print data including the one of the sheet type values designating the arbitrary sheet type (e.g., perform the selection of a paper type depending of the attributes from the extended file, ¶0113, Fig. 5C).

With respect to claim 13, Nakata teaches the image forming apparatus according to claim 2, wherein based on the information processing apparatus receiving the one of the sheet type values designating the arbitrary sheet type, an option where a user dose not designate a sheet type to be used for printing is displayed by the information processing apparatus (e.g., depending on how the attributes within the extended file are structured and capabilities of the printer within Figs. 5A – 5C, if any of the option is not set (or not enabled), then the attribute will be not displayed, ¶0071, Figs. 5A – 5C).

With respect to claim 14, Nakata teaches the image forming apparatus according to claim 13, wherein the information processing apparatus does not display the option in a case that the information processing apparatus does not receive the one of the sheet type values designating the arbitrary sheet type (e.g. refer to claim 13).  

With respect to claims 15 - 27, this is a method claim corresponding to the apparatus claim 14.  Therefore, this is rejected for the same reasons as the apparatus claims 2 -  14, respectively.

With respect to claim 28, arguments analogous to claim 2 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 28 is explicitly taught by ¶0036 and/or ¶0144 of Nakata.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kanai et al. (U.S PG Publication No. 2020/0234094 A1)1
Kaneda (U.S PG Publication No. 2019/0130234 A1)2

1This reference, in which is a CON of this instant application, teaches that when a printer does not support a specific option, doesn’t add and generate item(s).
2This reference, is another of the closest prior arts, in which teaches an information processing apparatus capable of receiving device configuration information from an image forming apparatus, and then display a screen based on the received device configuration information to allow a user to input setting for a print job and select at least a cassette if setting are not automatic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674